NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Submitted July 8, 2021
                                 Decided July 19, 2021

                                         Before

                          WILLIAM J. BAUER, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 20-2386

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Northern District of Indiana,
                                             South Bend Division.

      v.                                     No. 3:17CR015-001

PATRICK HANCOCK,                             Jon E. DeGuilio,
     Defendant-Appellant.                    Chief Judge.


                                       ORDER

       While on supervised release for a conviction for possessing a firearm as a felon,
see 18 U.S.C. § 922(g)(1), Patrick Hancock admitted to committing a battery—a
misdemeanor under Indiana law and a violation of the conditions of his federal
supervised release. The district court revoked Hancock’s supervised release and
sentenced him to nine months in prison with no further supervised release.

      Hancock, who was released in November 2020, appeals the judgment, but his
appointed counsel moves under Anders v. California, 386 U.S. 738, 744 (1967) to
withdraw, asserting that the appeal is frivolous because the case is now moot.
Defendants, however, have no constitutional right to counsel in a revocation proceeding
No. 20-2386                                                                             Page 2

when, as here, the defendant admits violating the conditions of supervision and neither
challenges the appropriateness of revocation nor asserts substantial and complex
grounds in mitigation. United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). The
Anders safeguards therefore do not govern our review of counsel’s motion to
withdraw, although we follow them to ensure consideration of potential issues. Id.
(citing Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987)). Because her analysis is
thorough, and Hancock offers no response, see CIR. R. 51(b), we limit our review to the
issue counsel raises. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel correctly concludes that Hancock cannot make any non-frivolous
arguments because his appeal is moot. A controversy, redressable through a favorable
judicial decision, must continue throughout the litigation, including any appeal.
United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 (2018). Hancock has been released
from prison and is not under supervision, which is a form of “custody” that keeps a
case alive. United States v. Rash, 840 F.3d 462, 464 (7th Cir. 2016); United States v. Trotter,
270 F.3d 1150, 1152 (7th Cir. 2001). A resentencing could not benefit him, nor could any
form of success on appeal. See Trotter, 270 F.3d at 1152.

       Collateral consequences can keep a criminal case live even after all custody
ceases, but we agree with counsel that Hancock could not point to any here. Once a
sentence ends, a criminal appeal will become moot unless a litigant can show that there
is some concrete, continuing injury. Spencer v. Kemna, 523 U.S. 1, 7 (1998). Although we
presume that a criminal conviction has collateral consequences, the presumption does
not extend to other actions in a criminal case. Id. at 14. The potential collateral
consequences resulting from the revocation of supervised release, and the associated
sentence, are too speculative. See id. at 14–16 (possibility that parole revocation would
be used in future disciplinary or court proceedings too speculative to keep case from
being moot).

       Finally, counsel properly rejects the potential argument that Hancock’s case falls
within the “capable of repetition yet evading review” exception to mootness. The
exception applies only if the complaining party can be reasonably expected to
experience the same harm again. Sanchez-Gomez, 138 S. Ct. at 1540. Because he is not
under supervision, Hancock would need to commit and be convicted of another federal
crime before he could be subject to any form of federal custody. But we presume that
people will abide by the law in the future. Id. at 1541.

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.